Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,025,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘698 and the differences between the claims would have be obvious to one of ordinary skill in the art. See for example claim 2 of instant application and respective claim 1 of ‘698, mapped out below.
‘698 Claims 1
Instant claim 2
A method comprising:
A method comprising:
receiving a content fragment request; 
receiving a data stream; encoding a time code in the data stream;

determining, based on the content fragment request, an approximate time code;
separating, based on the time code, the data stream to define a content fragment, wherein the content fragment comprises the encoded time code;
determining, based on the approximate time code, a content fragment comprising a time code closest to the approximate time code, wherein the content fragment comprises a universally unique identifier (UUID) that identifies a name of a next content fragment following the content fragment and wherein the content fragment further comprises a quality level of the next content fragment;
encoding a horizon window indicating at least one next in time fragment into the content fragment and, for the at least one next in time fragment, indicating a quality level of the at least one next in time fragment; 
and sending, to a distribution network, the content fragment.
and storing the content fragment in a content delivery network.

Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,648,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘072 and the differences between the claims would have be obvious to one of ordinary skill in the art.  See for example claim 2 of instant application and respective claim 1 of ‘072, mapped out below.
‘072 Claims 1
Instant claim 2
A method comprising:
A method comprising:
receiving a data stream; 
receiving a data stream; 

encoding a time code in the data stream to identify a portion of the data stream corresponding to a content fragment, wherein the time code indicates a time the content fragment was created;
encoding a time code in the data stream; 
separating the identified portion of the data stream based on the time code to define the content fragment, wherein the content fragment comprises the encoded time code;
separating, based on the time code, the data stream to define a content fragment, wherein the content fragment comprises the encoded time code;
encoding a horizon window indicating one or more next in time fragments into each content fragment and, for each of the one or more next in time fragments, indicating a quality level of the next in time fragment;
encoding a horizon window indicating at least one next in time fragment into the content fragment and, for the at least one next in time fragment, indicating a quality level of the at least one next in time fragment; and 
transmitting the content fragment to a distribution network.
storing the content fragment in a content delivery network.


Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,069,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘846 and the differences between the claims would have be obvious to one of ordinary skill in the art.  
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Allowable Subject Matter
Claims 2-21 are allowable over the prior art of record and would be in condition for allowance provided the non-statutory double patenting rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452